Citation Nr: 1101680	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  08-05 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for basic eligibility for VA pension benefits.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 
19, 1970 to July 24, 1970.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2007 denial 
letter of the Denver, Colorado Department of Veterans Affairs 
(VA) Regional Office (RO).  In October 2010, a video-conference 
hearing was held before the undersigned.  A transcript of the 
hearing is associated with the appellant's claims file.  

In February 2007 (on VA Form 21-22), the appellant designated DAV 
as his representative; by correspondence in October 2010 he 
revoked that designation.

The question of whether new and material evidence has been 
received to reopen the claim of basic eligibility for VA pension 
benefits must be addressed in the first instance by the Board 
because the issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 8 
Vet. App. 1 (1995).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end; hence, what 
the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  The Board has characterized the claim 
accordingly.


FINDINGS OF FACT

1.  An unappealed February 1984 rating decision denied the 
Veteran basic eligibility for nonservice-connected disability 
pension benefits on the basis that he did not have qualifying 
service, i.e., 90 days of wartime service; an unappealed December 
1993 letter continued the denial.  

2.  Evidence received since the December 1993 denial letter does 
not pertain to whether the Veteran had qualifying service for VA 
pension benefits; does not relate to the unestablished fact 
necessary to substantiate his claim; and does not raise a 
reasonable possibility of substantiating the claim.
CONCLUSION OF LAW

Evidence received since the December 1993 denial letter is not 
new and material, and the claim of basic eligibility for VA 
pension benefits may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims has held 
that the statutory and regulatory provisions pertaining to VA's 
duty to notify and assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  In the instant appeal, 
there is no dispute as to the relevant facts and the law is 
controlling; the legal requirements for establishing basic 
eligibility for VA pension benefits are outlined by statute and 
regulation, and the Board's review is limited to interpretation 
of the pertinent law and regulations.  The Veteran was notified 
during his October 2010 video-conference hearing of what was 
needed to establish basic eligibility to VA pension benefits (to 
include that such may be accomplished by establishing that he was 
discharged from service due to a service-connected disability).  
No such claim of service connection has been received.  
Accordingly, the Board will address the merits of the present 
claim.

Factual Background, Legal Criteria, and Analysis

Historically, an unappealed February 1984 rating decision denied 
the Veteran basic eligibility for nonservice-connected disability 
pension benefits on the basis that he did not have the qualifying 
(90 days wartime) service, required for pension under governing 
law (38 U.S.C.A. § 1521).  He was informed of his appellate 
rights by a letter in March 1984.  He did not initiate an appeal 
of the determination, and it became final.  38 U.S.C.A. § 7105.  
A decisional letter in December 1993 continued to deny the 
Veteran's claim for pension benefits; he did not appeal this 
determination, and it also became final.  Id.  

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  Id.  However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted 
to agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The law authorizes the payment of pension to a veteran of a war 
who has requisite service and who is permanently and totally 
disabled from nonservice-connected disability not the result of 
the veteran's willful misconduct.  38 U.S.C.A. § 1521; 38 C.F.R. 
§§ 3.342, 4.17.  In order to have qualifying service or 
nonservice-connected disability pension, a veteran must have (a) 
at least 90 days active military service, part of which was 
during a wartime period or (b) any number of days of military 
service during a period of war when discharged for a disability 
incurred in or aggravated by service or when service-connected 
for a disability which would have justified a discharge from 
service.  A period of war, in pertinent part, includes the 
Vietnam Era from August 1964 (February 1961 for a veteran who 
served in Vietnam) to May 1975.  38 U.S.C.A. § 101(29); 38 C.F.R. 
§ 3.2.
Evidence of record in December 1993 included the Veteran's DD 
Form 214 which reflects that he served on active duty from June 
19, 1970 to July 24, 1970.  Service medical and personnel records 
show he served during the Vietnam Era in June and July 1970.

For evidence to be new and material in this matter (warranting 
reopening of the claim for pension benefits), it would have to be 
evidence that tends to show the Veteran had 90 days of active 
wartime service, or that he was discharged from less than 90 
days of active wartime service for a service connected disability 
(or has established service connection for a disability incurred 
or aggravated during wartime service that would have warranted 
discharge).  

Evidence received since the December 1993 decisional letter 
includes several statements by the Veteran, to include in his 
hearing testimony, none of which alleges another period of 
qualifying active duty service.  Notably, he testified that he 
was in the service three times (see hearing transcript, page 4); 
however, this is unsupported by the record, and the service 
department has only certified the above-stated service in June 
and July 1970 (Significantly, the Veteran has not identified any 
further period of wartime service for which certification could 
be sought.).  The Court has held that "VA is prohibited from 
finding, on any basis other than a service department document, 
which VA believes to be authentic and accurate, or service 
department verification, that a particular individual served in 
the U. S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).  

Since no additional evidence received pertains to the previously 
unestablished fact necessary to satisfy a threshold requirement 
for the benefit sought, i.e., qualifying (90 days wartime) 
service, the Board must conclude that the additional evidence 
received does not relate to the unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  Hence, it is not new 
and material, and the claim may not be reopened.



ORDER

The appeal to reopen a claim for basic eligibility for VA pension 
benefits is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


